Print                                                                 https://mail.yahoo.com/neo/launch?.src=ym&reason=myc#5304765538
            Case 2:17-cv-09193-FMO-E Document 87-2 Filed 05/22/19 Page 1 of 3 Page ID #:1770

          Subject:    RE: MSJ Appendix Question

          From:       Ryan A. Graham (rgraham@pbbllp.com)

          To:         Vanessa_Figueroa@cacd.uscourts.gov;

          Cc:         ABurkwitz@pbbllp.com; LKerekesh@pbbllp.com; lrosales@pbbllp.com; l.serobian@yahoo.com;

          Date:       Wednesday, May 22, 2019 12:21 PM




         Dear Ms. Figueroa:



         Thank you for prompt reply—my apologies for the disruption.



         Sincerely,

         Ryan A. Graham, Esq.
         Peterson · Bradford · Burkwitz

         100 North First Street, Suite 300

         Burbank, CA 91502

         Tel. (818) 562-5800, ext. 229

         Fax (818) 562-5810

         rgraham@pbbllp.com




         E-MAIL CONFIDENTIALITY NOTICE: THE CONTENTS OF THIS E-MAIL MESSAGE AND ANY
         ATTACHMENTS ARE INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO
         WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS PRIVILEGED,
         CONFIDENTIAL, OR EXEMPT FROM DISCLOSURE UNDER APPLICABLE FEDERAL OR STATE
         LAW. IF YOU ARE NOT THE INTENDED RECIPIENT, OR THIS MESSAGE HAS BEEN
         ADDRESSED TO YOU IN ERROR, PLEASE IMMEDIATELY ALERT THE SENDER BY REPLY
         E-MAIL AND THEN DELETE THIS MESSAGE AND ANY ATTACHMENT(S). IF YOU ARE NOT
         THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY USE, DISSEMINATION,
         DISTRIBUTION OR COPYING OF THIS COMMUNICATION OR ANY ATTACHMENT(S) IS
         STRICTLY PROHIBITED.




1 of 3                                                                                                             5/22/2019, 8:35 PM
Print                                                                                        https://mail.yahoo.com/neo/launch?.src=ym&reason=myc#5304765538
              Case 2:17-cv-09193-FMO-E Document 87-2 Filed 05/22/19 Page 2 of 3 Page ID #:1771
         From: Vanessa_Figueroa@cacd.uscourts.gov <Vanessa_Figueroa@cacd.uscourts.gov>
         Sent: Wednesday, May 22, 2019 12:13 PM
         To: Ryan A. Graham <rgraham@pbbllp.com>
         Cc: Avi Burkwitz <ABurkwitz@pbbllp.com>; Lynda Kerekesh <LKerekesh@pbbllp.com>; Lilliana Rosales
         <lrosales@pbbllp.com>; Liana Serobian <l.serobian@yahoo.com>
         Subject: Re: MSJ Appendix Question



         I really have no idea, and I don't want to burden the Judge regarding a preference, we are so busy.

         Just prepare them however you thinks it makes sense for the reader to review them.

         Thank you,




         From:       "Ryan A. Graham" <rgraham@pbbllp.com>
         To:      "Vanessa_Figueroa@cacd.uscourts.gov" <Vanessa_Figueroa@cacd.uscourts.gov>
         Cc:      Liana Serobian <l.serobian@yahoo.com>, Avi Burkwitz <ABurkwitz@pbbllp.com>, Lynda Kerekesh <LKerekesh@pbbllp.com>, "Lilliana Rosales"
         <lrosales@pbbllp.com>
         Date:      05/22/2019 12:10 PM
         Subject:      MSJ Appendix Question




         Dear Ms. Figueroa:

         I have a quick question on the Court’s preferences for assembly and delivery of joint evidentiary appendices. We anticipate filing an
         MSJ with a little over 300 pages in exhibits and would like to know if the Court prefers the separately-bound three-ring binder and
         digital set to contain exhibits that (1) have been filed, which would include the CM/ECF stamp across the top, or (2) if we are OK
         including the documents before being filed (i.e., without the blue line of text on the top). The reason why I ask is that if we use the
         as-filed exhibits, the binder/digital set will likely be delivered the day after the filing—I just wanted to make sure that this is OK.

         Thank you for any information you can provide.

         Sincerely,
         Ryan A. Graham, Esq.
         Peterson · Bradford · Burkwitz
         100 North First Street, Suite 300
         Burbank, CA 91502
         Tel. (818) 562-5800, ext. 229
         Fax (818) 562-5810
         rgraham@pbbllp.com




         E-MAIL CONFIDENTIALITY NOTICE: THE CONTENTS OF THIS E-MAIL MESSAGE AND ANY ATTACHMENTS ARE
         INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY
         CONTAIN INFORMATION THAT IS PRIVILEGED, CONFIDENTIAL, OR EXEMPT FROM DISCLOSURE UNDER



2 of 3                                                                                                                                                    5/22/2019, 8:35 PM
Print                                                     https://mail.yahoo.com/neo/launch?.src=ym&reason=myc#5304765538
            Case 2:17-cv-09193-FMO-E Document 87-2 Filed 05/22/19 Page 3 of 3 Page ID #:1772
         APPLICABLE FEDERAL OR STATE LAW. IF YOU ARE NOT THE INTENDED RECIPIENT, OR THIS MESSAGE HAS
         BEEN ADDRESSED TO YOU IN ERROR, PLEASE IMMEDIATELY ALERT THE SENDER BY REPLY E-MAIL AND THEN
         DELETE THIS MESSAGE AND ANY ATTACHMENT(S). IF YOU ARE NOT THE INTENDED RECIPIENT, YOU ARE
         HEREBY NOTIFIED THAT ANY USE, DISSEMINATION, DISTRIBUTION OR COPYING OF THIS COMMUNICATION OR
         ANY ATTACHMENT(S) IS STRICTLY PROHIBITED.




         Attachments

              image001.jpg (26.11KB)




3 of 3                                                                                                 5/22/2019, 8:35 PM
